DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 28, 2019.  Claims 16-18 have been newly added.  Thus, claims 1-18 are pending.  Claims 1, 8 and 15 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106864485A to Zhang Libo (hereinafter “Libo”).
Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Libo.
With respect to independent claims 1, 8 and 15, Libo discloses a plurality of first signal collecting devices, wherein each of first signal collecting devices is disposed on a default device in the turnout system, and each of the first signal collecting devices is configured to collect the dynamic information of the default device where the first signal collecting device is located in real time; second signal collecting devices corresponding to the first signal collecting devices and disposed on the default devices, wherein each second signal collecting device is configured to collect the dynamic information of the default device where the second signal collecting device is located in real time, and mutual redundancy exists between the first signal collecting device and the second signal collecting device disposed on the same default device; and a controller, wherein the controller is configured to acquire the dynamic information, which is collected by each of the first signal collecting devices, of the default device where the first signal collecting device is located, and determining whether the first signal collecting devices include fault information or not according to the dynamic information (see pages 3 and 6-7:  At least one set of wheel detector is arranged on first station track and the second station track of each non-initial track switch The inner side of affiliated sleeper and/or between the originating point of initial track switch and the target locomotive affiliated sleeper inner side, use In detection running signal, wherein, the running signal is used to indicate following at least one information; First station track and/or institute The information that the second station track has target locomotive to pass through is stated, the target locomotive is in first station track or the traveling of second station track Direction The monitoring warning device is connected with the switch sensor and the wheel detector 
when it is determined that the fault information exists, the controller acquires the dynamic information collected by the second signal collecting device corresponding to the first signal collecting device generating fault to replace the dynamic information acquired by the first signal collecting device generating fault, and positions each default device according to the dynamic information acquired by the first signal collecting devices or the second signal collecting devices, wherein the type of each default device is the same, and the mounting position of each default device in the turnout system is different (see page 7:  Whether failure there occurs by switch sensor real-time detection track switch, wherein, if switch sensor is detected Trouble there occurs failure (for example, bipod is empty, or, bipod is real etc.), then generate the second alarm signal, and respectively to the first alarm dress Put and send the second alarm signal with the second warning device, so that the first warning device and the second warning device are alarmed. Specifically Ground, the closely connected degree of track switch  blade position and switch blade and stock rail is obtained by switch sensor, will be touched with wire transmission mode Signaling is transferred to monitoring warning device; Analyzed and processed by monitoring warning 
With respect to dependent claims 2, 9 and 16, Libo discloses wherein the default devices are trolleys, and when the default devices are the trolleys, the dynamic information is the displacement information of the trolleys (see pages 3-4 and page 5:  Train number recognition component, the Train number recognition component is arranged on the start channel Between trouble and the originating point of the target locomotive above affiliated sleeper, for detecting the locomotive unit number by the initial track switch.  Monitoring warning device 13 is connected with switch sensor 11 and wheel detector 12 respectively, is got for basis Information indicated by triggering state and running signal determines whether to generate the first alarm signal, so that warning device 14 is according to first Alarm signal is alarmed, and the first alarm signal is used 
With respect to dependent claims 3, 10 and 17, Libo discloses wherein when the default devices are the trolleys, the controller comprises: a first acquiring module, configured to acquire the displacement information, collected by the multiple first signal connecting devices, of the trolleys (see page 4:  identifying system of railway switch state according to embodiments of the present invention, as shown in figure 1, The device includes: Switch sensor 11, wheel detector 12, monitoring warning device 13 and warning device 14, wherein, track switch sensing Device 11 includes at least one pair of, and wheel detector 12 includes at least one.); 
a computing module, configured to compute comparison information between the displacement information of two adjacent trolleys according to the displacement information (see page 4:  Each pair switch sensor 11 be arranged at least one track switch in each track switch two inner sides of switch blade, and each The track switch cross section interval predeterminable range of track switch be arranged in parallel, and any two groups of adjacent switch sensor electrical connections, and track switch passes Sensor is used to detect triggering state, wherein, triggering state is used to determine each track switch in the position location at current time, and track switch passes The quantity of sensor is multiple.); 
a first decision module, configured to compare the comparison information with a predetermined threshold, and when the comparison information is greater than or equal to the predetermined threshold, and the trolley corresponding to the comparison information exceeding the predetermined threshold is in a normal operation state, determining whether the first signal collecting device disposed on the trolley corresponding to the comparison information exceeding the predetermined threshold includes the fault information or not (see page 5:  The triggering state of device, and the road selected according to triggering state, wherein, right hand path is detected if left side trigger, Left hand path is detected if right side trigger. And then, final walking path just can determine that according to this rule, and finally knot Fruit is displayed on the indicating alarm 
With respect to dependent claims 4, 11 and 18, Libo discloses wherein the comparison information is a difference value or a specific value between the displacement information of two adjacent trolleys (see page 6:  When the travel direction of locomotive is direction 2 (that is, when forward travelling), then locomotive Wheel first trigger wheel detector 2 and 4, afterwards trigger wheel detector 1 and 3.That is, in embodiments of the present invention, leading to The trigger sequence for crossing wheel detector just understand that the travel direction of locomotive, and then, in embodiments of the present invention, by difference Decision logic locomotive judged. That is, in embodiments of the present invention, every group of wheel detector is with sense of direction Wheel detector.).
With respect to dependent claims 5 and 12, Libo discloses wherein the default devices are limiting switches on swing arm rotating positions on a turnout beam in the turnout system, and when the default devices are the limiting switches, the dynamic information is time intervals for the limiting switches to send out control signals twice (see page 5:  the triggering state of the position location for determining track switch is detected by switch sensor; Then, the running signal of the station track where being detected for determining target locomotive by wheel detector, wherein, target locomotive is to work as Preceding moment traveling will enter the locomotive of track switch in the first station track or the second station track; Next, monitoring warning device according to Triggering state and running signal determine whether to generate the first alarm signal, wherein, if the first alarm signal of generation, according to report Alarm device is alarmed. Relative to switch status identifying device of the prior art, easily it is subject to dry when carrying out data transmission The defect disturbed, in embodiments of the present invention, is alarmed by the warning device on railway, can be reached in time simultaneously Locomotive driver and conductor front track switch there occurs the purpose of failure, and then 
With respect to dependent claims 6 and 13, Libo discloses wherein when the default devices are the limiting switches, the controller comprises: a second acquiring module, configured to acquire the time intervals, collected by the plurality of first signal collecting devices, for the limiting switches to send out control signals; and a second decision module, configured to determine whether the time intervals of the plurality of limiting switches are the same or not, and when the time interval for one limiting switch to send out the control signal is different from the time intervals for other limiting switches to send out the control signal in the plurality of switches, and the prior limiting switch is in a normal operation state, determining that the first signal collecting device on the prior limiting switch includes the fault information (see page 7:  Application server, wherein, application Server is connected with monitoring warning device by communicator, for obtaining what monitoring warning device was sent by communicator Fault message, and fault message is sent to RTU, so that RTU prompting switch tender's track switch occurs in that Failure, wherein, fault message includes: Track switch in malfunction when fault message, the mistake during mistake of track switch position location False information.  Monitoring warning device is connected with application server communication, and application server is used to obtain the fault message that monitoring warning device sends, and fault message is stored. And send to remote terminal fault message Equipment (that is, command centre), RTU will remind switch tender after fault message is got by radio station Track switch there occurs exception. Switch tender after track switch exception is discovered, can also to locomotive driver and conductor's sending signal (for example, Limbs signal), to point out driver and conductor front section to there occurs abnormal conditions.).
Libo discloses wherein the controller also comprises: a generating module, configured to generate alarm information that the first signal collecting device includes the fault information when start control is performed on a switching motor, so as to prompt a user according to the alarm information (See page 7:  Whether failure there occurs by switch sensor real-time detection track switch, wherein, if switch sensor is detected Trouble there occurs failure (for example, bipod is empty, or, bipod is real etc.), then generate the second alarm signal, and respectively to the first alarm dress Put and send the second alarm signal with the second warning device, so that the first warning device and the second warning device are alarmed.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661